475 F.2d 813
UNITED STATES of America, Plaintiff-Appellee,v.Eric SIMON, Defendant-Appellant.
No. 72-2371.
United States Court of Appeals,Ninth Circuit.
March 16, 1973.

Ron Le Mieux, Los Angeles, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., Eric A. Nobles, John Cameron, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before HAMLEY and MERRILL, Circuit Judges, and SCHNACKE,* District Judge.
PER CURIAM:


1
Defendant was found guilty by a jury on five counts of violation of the Selective Service Act, 50 U.S.C. App. Sec. 462, for making false representations as to the condition of his teeth.  We affirm.


2
Army Regulation 40-501, para. 7-12, provides generally that persons who wear orthodontic appliances are unacceptable for induction "as long as active treatment is required."


3
While defendant was undoubtedly wearing braces, there was ample evidence that, far from requiring "active treatment", he required no treatment at all, and that he knew it.


4
The business records of the dentist and the testimony of his assistant were properly received in evidence.


5
Affirmed.



*
 Honorable Robert H. Schnacke, United States District Judge, Northern District of California, sitting by designation